Citation Nr: 0515700	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  04-13 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1979 to February 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied the above claim.


FINDING OF FACT

The veteran does not currently have impaired hearing in the 
right ear for VA disability purposes.


CONCLUSION OF LAW

The veteran is not entitled to service connection for right 
ear hearing loss.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 
(West 2001); 38 C.F.R. § 3.303(a), 3.307, 3.309, 3.385 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in August 2002.  The veteran was told 
of the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran underwent a VA examination in 
October 2002.  Accordingly, the requirements of the VCAA have 
been met by the RO to the extent necessary.

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.




II.  Factual background

The veteran's military occupational specialty (MOS) was that 
of a combat engineer.  His service medical records disclose 
no complaints or findings of hearing loss in his right ear.  
The veteran underwent several audiograms during service.  In 
December 1983, pure tone thresholds, in decibels, were as 
follows:

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
10
10
10
5
5

In April 1987, pure tone thresholds, in decibels, were as 
follows:

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
5
10
20
15
5

In March 1989, pure tone thresholds, in decibels, were as 
follows:

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
5
5
15
10
0

In April 1990, pure tone thresholds, in decibels, were as 
follows:

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
5
5
15
10
5



In July 1992, pure tone thresholds, in decibels, were as 
follows:

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
5
5
20
15
5

In April 1994, pure tone thresholds, in decibels, were as 
follows:

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
5
10
20
15
5

On separation examination in September 1995, the veteran 
denied any ear problems.  Pure tone thresholds, in decibels, 
were as follows:

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
5
5
20
10
5

After his separation from service, in October 2002 the 
veteran underwent a VA examination.  He reported decreased 
hearing during his military career with some difficulty 
understanding speech in noise.  He gave a history of noise 
exposure from heavy equipment and demolitions with hearing 
protection worn while in service.  Pure tone thresholds, in 
decibels, were as follows:

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
5
10
15
30
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  The examiner stated that the 
veteran's hearing was within normal limits with a mild notch 
at 3k Hertz in his right ear and good word recognition 
bilaterally.  Tone decay was negative, tympanometry was 
within normal limits, and Stenger testing was negative for 
non-organic involvement.  The veteran was diagnosed as having 
asymmetric (L>R) mild high frequency sensorineural hearing 
loss, with good word recognition and periodic tinnitus that 
was more likely than not initially caused by acoustic trauma 
described by the veteran during service.  

In correspondence of record, the veteran contends that his 
right ear hearing loss should be service connected as he was 
service connected for left ear hearing loss and bilateral 
tinnitus.  In addition, his right ear hearing loss will 
continue to get worse.  


III.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2004); see also Hensley v. Brown, 5 Vet. App. 155 
(1993).

Service connection for sensorineural hearing loss may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2004).  It is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and, therefore, a presumptive disability.  See 
Memorandum, Characterization of High Frequency Sensorineural 
Hearing Loss, Under Secretary for Health, October 4, 1995; 
38 C.F.R. § 3.309(a) (2004).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
right ear hearing loss.  His MOS as a combat engineer is 
consistent with some exposure to noise.  However, the 
evidence does not show that he currently has a right ear 
hearing loss disability as defined by 38 C.F.R. § 3.385.  

In the absence of a current disability, there cannot be a 
grant of service connection.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
43-144 (1992).  All of the hearing examinations of record 
show that the veteran's hearing in his right ear has been 
within normal limits.  The most severe hearing loss in the 
right ear was shown during the VA examination; however, none 
of the thresholds for the frequencies of 500, 1000, 2000, 
3000, or 4000 Hertz reached 40 decibels; nor were three of 
the thresholds of the frequencies greater than 25 decibels.  
In addition, his speech recognition score was 100 percent.  
As noted, currently the veteran does not have hearing loss 
disability under § 3.385.  

The veteran's opinion regarding the origin of any current 
hearing loss disability and whether he has hearing loss 
disability has no probative value.  The VA audiological 
testing and the examiner's opinion are competent.  Thus, this 
probative evidence establishes that the veteran does not have 
hearing loss disability as defined by 38 C.F.R. § 3.385.  
Accordingly, service connection is not warranted.  

For these reasons, the Board concludes that the evidence 
against the veteran's claim is more probative and of greater 
weight and, based on this evidence, finds as fact that the 
veteran does not have a current hearing loss disability in 
the right ear that was caused by an in-service disease or 
injury.  The preponderance of the evidence is against the 
claim for service connection for right ear hearing loss, and 
the benefit of the doubt rule is not for application.  38 
U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


